USCA11 Case: 18-10229      Date Filed: 10/13/2020    Page: 1 of 13



                                                                     [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-10229
                             ________________________

                              Agency No. A098-548-548


JUAN CARLOS HINCAPIE-ZAPATA,

                                                                   Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.

                             ________________________

                        Petition for Review of a Decision of the
                             Board of Immigration Appeals
                              ________________________

                                  (October 13, 2020)

Before WILLIAM PRYOR, Chief Judge, TJOFLAT and HULL, Circuit Judges.

WILLIAM PRYOR, Chief Judge:

         Juan Carlos Hincapie-Zapata petitions for review of a final order of removal

from the Board of Immigration Appeals. The Board denied Hincapie-Zapata’s
          USCA11 Case: 18-10229        Date Filed: 10/13/2020   Page: 2 of 13



application to adjust his status to lawful permanent resident because it concluded

that he provided “material support” to a terrorist organization, which rendered him

inadmissible. See 8 U.S.C. § 1182(a)(3)(B)(i)(I), (iv)(VI). Hincapie-Zapata argues

that we should reverse that decision because his $100 payment to the Fuerzas

Armadas Revolucionarias de Colombia was made under duress and was

insignificant. Because binding precedent forecloses the former argument and the

statute’s text forecloses the latter, we deny the petition.

                                 I. BACKGROUND

      In 2001, Hincapie-Zapata owned a restaurant in Colombia, where he

sometimes hosted political meetings in support of the Liberal Party. One day, three

members of the Fuerzas Armadas Revolucionarias de Colombia entered Hincapie-

Zapata’s restaurant and “told him that it would cost money for him to safely run his

business.” Hincapie-Zapata “felt threatened,” so he gave the guerillas “200,000

Colombian pesos, the equivalent of approximately $100 at the time.” The guerillas

told Hincapie-Zapata that they expected monthly payments, so he fled town.

Hincapie-Zapata later learned that some guerillas returned to his restaurant with a

warning “that he would have to answer about his absence.”

      On May 18, 2004, Hincapie-Zapata entered the United States as a

nonimmigrant visitor with permission to remain until November 17, 2004. Before

that deadline, he applied for asylum and withholding of removal. See 8 U.S.C.


                                            2
         USCA11 Case: 18-10229       Date Filed: 10/13/2020   Page: 3 of 13



§§ 1158(a), 1231(b)(3)(A). Because Hincapie-Zapata remained in the United States

past November 17, 2004, without permission, the Department of Homeland

Security issued him a notice of removal in 2008. See id. § 1227(a)(1)(B).

      Hincapie-Zapata then married a United States citizen. After his wife

successfully filed an I-130 Visa Petition on his behalf, Hincapie-Zapata filed an I-

485 application to adjust his status to lawful permanent resident. See 8 U.S.C.

§ 1255(a). An immigration judge granted the application, over the government’s

objection that Hincapie-Zapata provided “material support” to a terrorist

organization through his single payment to Fuerzas Armadas Revolucionarias de

Colombia. The immigration judge ruled the material-support bar did not apply

because Hincapie-Zapata made the payment under duress.

      The government appealed that decision. It argued that there was no “duress”

or “de minimis” exception to the material-support bar. See id.

§ 1182(a)(3)(B)(iv)(VI). The Board, without answering these questions, remanded

because the immigration judge had failed to provide a full analysis of his findings

of fact and conclusions of law.

      The immigration judge again granted the application. The immigration judge

explained why section 1182(a)(3)(B)(i)(I) did not bar the admission of an

immigrant who provided material support under duress. He also concluded that

Hincapie-Zapata’s one payment was de minimis in any event.


                                          3
         USCA11 Case: 18-10229       Date Filed: 10/13/2020   Page: 4 of 13



      The government again appealed, and the Board sustained its appeal. The

Board concluded that the single $100 payment constituted material support

rendering Hincapie-Zapata inadmissible, and it concluded that the material-support

bar made no exception for duress or for de minimis support.

      The Board then remanded for the immigration judge to consider Hincapie-

Zapata’s applications for asylum and withholding of removal and to make a final

determination on removability. After Hincapie-Zapata withdrew those

applications, the immigration judge ordered Hincapie-Zapata removed. Hincapie-

Zapata appealed the removal order and asked the Board to reconsider its previous

decision. The Board dismissed the appeal. It maintained its previous decision

because no binding authority called it into question, and it concluded that $100

constituted significant support in any event.

                         II. STANDARDS OF REVIEW

      “When the [Board] issues its own opinion, we review only the decision of

the [Board], except to the extent the [Board] expressly adopts the [immigration

judge’s] decision.” Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1230–31

(11th Cir. 2007) (alteration adopted) (internal quotation marks omitted). Although

the Board’s factual findings “are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B), “[w]e

review the [Board’s] statutory interpretation de novo.” Quinchia v. U.S. Att’y Gen.,


                                          4
          USCA11 Case: 18-10229       Date Filed: 10/13/2020    Page: 5 of 13



552 F.3d 1255, 1258 (11th Cir. 2008) (internal quotation marks omitted). So we

independently examine the statute to determine if it answers the question

presented. See Arevalo v. U.S. Att’y Gen., 872 F.3d 1184, 1188 (11th Cir. 2017). If

it does, we apply the statute and determine whether the decision complies with the

statutory text. Id.

       If “the statute is silent or ambiguous with respect to the specific issue,” we

afford some level of deference to the Board’s decision and evaluate whether it

permissibly construed the statute. Quinchia, 552 F.3d at 1258 (quoting Chevron

U.S.A. Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–44 (1984)). We

afford Chevron deference to the Board’s precedential decisions—that is, if the

decision we are reviewing is precedential, if it rests on precedential authority from

the Board or a federal court, or if the Board later issued a precedential decision on

the matter. See id. at 1258–59 (affording Chevron deference to a later-issued

precedential decision of the Board). If the Board’s decision was issued by a single

member and did not rely on a precedential decision and the Board has not since

issued a precedential decision, then we can either afford Skidmore deference or

remand to the Board to decide the issue in a binding decision. Id. (citing Skidmore

v. Swift & Co., 323 U.S. 134, 140 (1944)).

       A single judge issued the decision of the Board concerning Hincapie-Zapata.

When concluding that no duress exception exists, the Board relied both on its


                                           5
         USCA11 Case: 18-10229        Date Filed: 10/13/2020     Page: 6 of 13



precedential decision in Matter of M-H-Z-, 26 I. & N. Dec. 757 (B.I.A. 2016), and

on our precedential decision in Alturo v. U.S. Att’y Gen., 716 F.3d 1310 (11th Cir.

2013). Although it did not rely on any precedential authority when concluding that

no de minimis exception exists, the Board later issued a precedential decision

reaching that same conclusion. See Matter of A­C­M­, 27 I. & N. Dec. 303, 304–06

(B.I.A. 2018). So, if the statute is silent or ambiguous, we will afford Chevron

deference to the conclusions that no duress or de minimis exceptions exist.

                                 III. DISCUSSION

      “Any alien who . . . has engaged in a terrorist activity . . . is inadmissible.” 8

U.S.C. § 1182(a)(3)(B)(i)(I). Under section 1182, “the term ‘engage in terrorist

activity’” includes the provision of funds to a terrorist organization:

      As used in this chapter, the term “engage in terrorist activity” means,
      in an individual capacity or as a member of an organization— . . . to
      commit an act that the actor knows, or reasonably should know, affords
      material support, including a safe house, transportation,
      communications, funds, transfer of funds or other material financial
      benefit, false documentation or identification, weapons (including
      chemical, biological, or radiological weapons), explosives, or
      training—

             (aa) for the commission of a terrorist activity;
             (bb) to any individual who the actor knows, or reasonably should
             know, has committed or plans to commit a terrorist activity;
             (cc) to a [Tier I or II] terrorist organization . . . or to any member
             of such an organization; or
             (dd) to a [Tier III] terrorist organization . . . or to any member of
             such an organization . . . .


                                           6
         USCA11 Case: 18-10229        Date Filed: 10/13/2020   Page: 7 of 13



Id. § 1182(a)(3)(B)(iv)(VI) (emphases added). The Secretary of State designated

the Fuerzas Armadas Revolucionarias de Colombia a Tier I terrorist organization.

Id. §§ 1182(a)(3)(B)(vi)(I), 1189; Redesignation of Foreign Terrorist

Organization, 66 Fed. Reg. 51088, 51089 (Oct. 5, 2001).

      Hincapie-Zapata argues that the material-support bar does not apply to him

because he provided the Fuerzas Armadas Revolucionarias de Colombia funds

under duress and because $100 does not constitute “material support.” But we

disagree. Our precedent establishes that no duress exception exists. And the

statutory text establishes that any provision of funds categorically qualifies as

material support.

                Our Precedent Establishes No Duress Exception Exists.

      Our decision in Alturo v. U.S. Att’y Gen., 716 F.3d 1310, forecloses

Hincapie-Zapata’s argument that the material-support bar does not apply to him

because he paid the $100 under duress. In Alturo, we held that the Board

“reasonably concluded that the statutory bar does not exempt material support

provided to a terrorist organization under duress.” Id. at 1314 (applying Skidmore

deference to the Board’s nonprecedential decision); see also M-H-Z-, 26 I. & N.

Dec. at 759–64 (concluding, in a precedential decision, that no duress exception

exists based on reasons similar to those we approved in Alturo). That decision

aligns with the decision of every other circuit to answer the question. Alturo, 716


                                           7
          USCA11 Case: 18-10229       Date Filed: 10/13/2020    Page: 8 of 13



F.3d at 1314; see also Hernandez v. Sessions, 884 F.3d 107, 110–12 (2d Cir.

2018); Sesay v. Att’y Gen. of U.S., 787 F.3d 215, 222–24 (3d Cir. 2015); Barahona

v. Holder, 691 F.3d 349, 353–56 (4th Cir. 2012); Rayamajhi v. Whitaker, 912 F.3d

1241, 1244 (9th Cir. 2019). We are bound by the holding of Alturo, so we deny the

petition on this point.

       Hincapie-Zapata’s Provision of “Funds” Qualifies as Material Support.

      As an initial matter, Hincapie-Zapata incorrectly argues that our decision in

Alturo “implicitly recognized” that material support must be “significant.” In

addition to addressing whether a duress exception exists, Alturo confronted

whether the Board correctly concluded that an alien’s provision of $1,800 to a

terrorist organization constituted material support. 716 F.3d at 1314. Alturo

concluded only that the Board “reasonably concluded that annual payments of

$300 over a period of six years was not so insignificant as to fall outside [the]

definition” of material support. Id. We undertook no analysis of the statutory text

or the Board’s reasoning in concluding that $1,800 constituted material support. Id.

(stating that section 1182(a)(3)(B)(iv)(VI) “broadly defines ‘material support’ to

include the provision of . . . funds”). Alturo held only that the Board did not err on

those facts in concluding that $1,800 constituted material support. Id.

      Hincapie-Zapata’s argument that the amount of “funds” must be

“significant” fails because the statute unambiguously states that the provision of


                                           8
          USCA11 Case: 18-10229       Date Filed: 10/13/2020    Page: 9 of 13



any “funds” constitutes “material support.” Whatever else “material support”

might mean, we are certain that it at least “includ[es] . . . funds.” 8 U.S.C.

§ 1182(a)(3)(B)(iv)(VI); accord Rayamajhi, 912 F.3d at 1244–45. “The verb to

include introduces examples .°.°.°.” Antonin Scalia & Bryan A. Garner, Reading

Law: The Interpretation of Legal Texts § 15, at 132 (2012). That is, although the

“including” clause does not list everything that qualifies as “material support,” it

lists examples that do qualify. See Fed. Land Bank of St. Paul v. Bismarck Lumber

Co., 314 U.S. 95, 100 (1941) (explaining that an “including” clause introduces

“illustrative application[s] of the general principle”); Scalia & Garner, Reading

Law § 15, at 132 n.1 (“[I]nclude” means the “whole” “contain[s] [the listed

examples] as a part or member.” (internal quotation marks omitted)). So the

provision of “funds” is an example of “material support.” And “funds” means

“[m]oney or other assets.” Funds, Black’s Law Dictionary (7th ed. 1999); accord

Funds, Black’s Law Dictionary (11th ed. 2019) (same). Because the text contains

no language qualifying the amount of “money” necessary to constitute “funds,” the

ordinary meaning establishes that any provision of “money” qualifies as “material

support.” Accord Rayamajhi, 912 F.3d at 1245.

      To be sure, the use of “including” does not always mean that “anything that

follows” it “must necessarily be a subset of whatever precedes it.” Massachusetts

v. E.P.A., 549 U.S. 497, 556–57 (2007) (Scalia, J., dissenting). Sometimes the


                                           9
         USCA11 Case: 18-10229        Date Filed: 10/13/2020       Page: 10 of 13



listed examples “are broader than the general category” and need to be “limited in

[the] light of that category.” Id. For example, the “phrase ‘any American

automobile, including any truck or minivan,’ would not naturally be construed to

encompass a foreign-manufactured truck or minivan.” Id. (alteration adopted)

(internal quotation marks omitted).

      The rule, not the exception, applies here. The listed examples of “material

support” are not overbroad. Indeed, many of the listed examples—safe houses,

false documentation, weapons, explosives, and training—are the kinds of support

one would naturally think of as material. So context suggests that the general

understanding of “including” applies. See Scalia & Garner, Reading Law § 24, at

167 (“Context is a primary determinant of meaning.”).

      The use of the phrase “other material financial benefit” confirms that

“funds” are always “material support.” Material support “includ[es] a safe house,

transportation, communications, funds, transfer of funds or other material financial

benefit, false documentation or identification . . . .” 8 U.S.C.

§ 1182(a)(3)(B)(iv)(VI) (emphasis added). The phrase “other material financial

benefit” appears in a single comma clause with “transfer of funds.” See Scalia &

Garner, Reading Law § 17, at 140 (“Words are to be given the meaning that proper

grammar and usage would assign them.”). Someone who either “transfer[s] funds”

or “transfer[s] . . . other material financial benefit[s]” affords material support. 8


                                           10
            USCA11 Case: 18-10229     Date Filed: 10/13/2020    Page: 11 of 13



U.S.C. § 1182(a)(3)(B)(iv)(VI) (emphasis added). The use of the word “other” tells

us that “funds” are one kind of “material financial benefit,” see Scalia & Garner,

Reading Law § 31, at 195–98, and “funds” are categorically “material support.”

Rayamajhi, 912 F.3d at 1245 (explaining that “the phrase ‘other material financial

benefit’ . . . relates only to ‘transfer of funds’ and suggests that ‘funds’ are material

per se”).

      Any other reading of the statute would render that second use of “material”

superfluous. If each enumerated example were broad enough to include things that

are not “material support,” then we would evaluate each example for materiality.

And if Congress meant for us to evaluate each enumerated example for materiality,

then there would have been no reason to include “material” in “other material

financial benefit.” It would be treated like the other examples and evaluated for

materiality as a matter of course. The second use of “material” would be

superfluous under this interpretation. But we can avoid rendering the second use of

“material” superfluous by reading the statute as requiring a materiality analysis

only for “other . . . financial benefit[s]” and not for the other enumerated examples.

See Scalia & Garner, Reading Law § 26, at 176 (“[C]ourts [should] avoid a reading

that renders some words altogether redundant.”).

      Hincapie-Zapata provided material support under the unambiguous meaning

of section 1182(a)(3)(B)(iv)(VI). Because he gave money to known terrorists, he


                                           11
        USCA11 Case: 18-10229      Date Filed: 10/13/2020   Page: 12 of 13



afforded “funds.” Because he afforded “funds,” he afforded “material support.”

Accord Rayamajhi, 912 F.3d at 1245 (concluding that $50 qualified as “material

support”). The Board correctly dismissed his appeal.

                              IV. CONCLUSION

      We DENY the petition.




                                        12
          USCA11 Case: 18-10229           Date Filed: 10/13/2020       Page: 13 of 13



HULL, Circuit Judge, concurring:

       I concur fully in Sections I, II, and III.A of the majority opinion. With

respect to Section III.B, I concur in the majority’s conclusion that, under the plain

and unambiguous text of 8 U.S.C. § 1182(a)(3)(B)(iv)(VI), the provision of any

“funds” constitutes “material support.” I agree with the majority that (1)

“[b]ecause [Hincapie-Zapata] gave money to known terrorists, he afforded

‘funds,’” and (2) “[w]hatever else ‘material support’ might mean, we are certain

that it at least ‘include[es] . . . funds.” (Maj. Op. at 9, 12) Congress has expressed

its clear and unambiguous intent that “funds” knowingly provided to a terrorist

organization constitute material support. And, because the statute is clear, we must

enforce its plain terms. 1 Therefore, the Board of Immigration Appeals correctly

concluded that Hincapie-Zapata’s admitted payment of $100 to the FARC

constituted material support, and the Board correctly dismissed his appeal.




1
 I also agree with the majority that our decision in Alturo v. United States Attorney General, 716
F.3d 1310 (11th Cir. 2013), held only that the Board did not err on those facts in concluding that
an alien’s provision of $1,800 to a terrorist organization constituted material support.


                                               13